Title: To George Washington from Michael Gabriel Houdin, 11 November 1783
From: Houdin, Michael Gabriel
To: Washington, George


                  his Excellency Général WashingtonWest pt Novbr 11th 1783
                  I, michael Gabriel Houdin Captain 2d Regt of Masstt’s take the liberty to Beg of your Excellency, to be So Kind as to pay a little attention to the address Wich I have the honour to Present.
                  My peculiar’s Circumstances together With my Services in America, Will perhapp’s induce your Excellency, to assiste, or Reather honourate me With your advice in My Critical Situation.
                  Lately Deprived of part of my father’s family, by death and all My interest’s By Misfortune, your Excellency has Been pleased on My Request to Grant Me a furlough to Philadelphia, in order that I Should Apply to the french Ambassador, and ask his Assistance on that fatal Event, it Was entirely out his power to help Me, My Voiage therefore was in Vain; but Since your Excellency has Subdued our Common enemy, expelled them Also from this Country, My Sinerest Wishes for your Excellency’s Well fare, also the Safety of the Country are Compleated, and Nothing please’s me So much as to think that I have had the honour MySelf to perform Seven years of Duty Under a General Who has Acquered an immortal Glory, and Who’s Character (no Doubt) is, or Shall be as Conspicuous as Any on the Globe;  and Nothing remain’s for me to do, then to repair to my Native Country, as Soon as my entire Settlement for My Services in America Will be Compleated, provided that your Excellency, and the Honourable the Congress Will Consent to my Departure, and Shoul’d that be the Cas, I may, perhapp’s, Get Cognizance yet of the Situation of My Distressed affairs.  happy, if it Was in My power at My arrival to alleviate them.  I do not Wish, at the Same Time to leave the Service, for My Substancial living Depend’s entirely Upon it, Since My ruine.
                  Unacquainted As I am With the Anglish language, I have Great Reason to think that this address Will be reather tedious Reading to your Excellency, and I shall take it as a Great honour, and the Most particular favour, if Your Excellency would Grant me a few moment’s to express verbally My Wishes in My present Situation.  I am With the most profound respect your Excellency Most obedient, and most humble Servant
                  
                     Ml Gl Houdin
                  
               